UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33899 Digital Ally, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0064269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8000 W. 110th Street, Suite 200, Overland Park, KS 66210 (Address of principal executive offices) (Zip Code) (913) 814-7774 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at May 2, 2011 Common Stock, $0.001 par value FORM 10-Q DIGITAL ALLY, INC. MARCH 31, 2011 TABLE OF CONTENTS Page(s) PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets – March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed ConsolidatedStatements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2011 (Unaudited) 5 Condensed ConsolidatedStatements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements 7-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19-34 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4T. Controls and Procedures. 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities 37 Item 4. Removed and Reserved 37 Item 5. Other Information. 37 Item 6. Exhibits. 37 SIGNATURES 38 EXHIBITS 39 CERTIFICATIONS 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS. DIGITAL ALLY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2010 (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, less allowance for doubtful accounts of $110,000 - 2011 and $110,000 – 2010 Accounts receivable-other Inventories Prepaid expenses Total current assets Furniture, fixtures and equipment Less accumulated depreciation and amortization Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Line of credit Accrued expenses Income taxes payable Customer deposits Total current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value; 75,000,000 shares authorized; shares issued: 16,657,218 – 2011 and 16,652,218 – 2010 Additional paid in capital Treasury stock, at cost (shares: 508,145 – 2011 and 508,145 - 2010) ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Product revenue $ $ Other revenue Total revenue Cost of revenue Gross profit Selling, general and administrative expenses: Research and development expense Selling, advertising and promotional expense Stock-based compensation expense General and administrative expense Total selling, general and administrative expenses Operating loss ) ) Interest income Interest expense ) — Loss before income tax benefit ) ) Income tax benefit — Net loss $ ) $ ) Net loss per share information: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 4 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY THREE MONTHS ENDED MARCH 31, 2011 (Unaudited) Common Stock Additional Paid In Treasury Accumulated Shares Amount Capital stock deficit Total Balance, January 1, 2011 $ $ $ ) $ ) $ Stock-based compensation — Restricted common stock grant 5 (5
